         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 1 of 47




             IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN MARK NIEHLS,          :                No. _______________
ELIZABETH WEIR, and ANDREW :
AND KATE AMRHEIN,          :
                           :
          Plaintiffs,      :
                           :                BRIEF IN SUPPORT OF
                           :                PLAINTIFFS’ MOTION
          v.               :                FOR INJUNCTIVE RELIEF AND
                           :                TEMPORARY RESTRAINING
                           :                ORDER
MONTGOMERY COUNTY          :
OFFICE OF PUBLIC HEALTH    :
and MONTGOMERY COUNTY      :
BOARD OF HEALTH,           :
                           :
          Defendants.      :

        PLAINTIFFS’ BRIEF IN SUPPORT OF MOTION FOR
   INJUNCTIVE RELIEF AND TEMPORARY RESTRAINING ORDER

      AND NOW come Plaintiffs, John Mark Niehls, Elizabeth Weir, and Andrew

and Kate Amrhein, by and through their counsel, Dillon McCandless King Coulter

& Graham, per Thomas E. Breth, Esquire, allege and state the following facts in

support of their causes of action against Defendants the Montgomery County Office

of Public Health and the Montgomery County Board of Health stating as follows:




                                        1
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 2 of 47




 I.   INTRODUCTION

      This case is brought to challenge an Order of the Montgomery County Board

of Health (“the Board”) which—in explicit contradiction of acknowledged facts

regarding the safety of schools—mandates the immediate closure of all schools in

the County (“the Order”). The Order is internally inconsistent, inasmuch as it

explicitly acknowledges that schools are not sources of COVID infection.

      In the face of this clear principle, the Board’s determination to shutter the

County’s schools is arbitrary and capricious and a denial of due process. That

arbitrariness is all the more blatant because the Board has left open a multitude of

other public and commercial facilities, populated by adults who are much more

likely to become infected with and to transmit COVID-19. This includes not only

stores but casinos, retail stores, bars, restaurants, gyms, and extra-curricular sports

—all known super-spreader sites.

      Finally, the impact of the Order on children in our County is immense and

destructive. Schools provide an essential source of meals and nutrition, health care

including behavioral health support, physical activity, social interaction, and other

vital resources for healthy development. School is also a safe haven for those

children that suffer from sexual, psychological, or physical abuse in the home.

      Moreover, the impact on students with special needs is particularly grave, and

the Order’s irrationality that much more inexcusable. “With the closure of special


                                          2
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 3 of 47




schools and day care centers these [special needs] children lack access to resource

material, peer group interactions and opportunities of learning and developing

important social and behavioral skills [which] in due time may lead to regression to

the past behavior as they lose an anchor in life, as a result of this, their symptoms

could relapse.” J. Lee, Mental health effects of school closures during COVID-19,

LANCET. CHILD ADOLESC. HEALTH, S2352-4642(20)30109-7, available at

https://tinyurl.com/y6k2akth.

      The Order’s incompatibility with existing Pennsylvania policy is illustrated

not only by its inconsistency with the regulations imposed by other nearby counties,

and not only with a raft of research, but also with public statements made within the

last few days by the Center for Disease Control ("CDC"), the Commonwealth’s

Governor and Philadelphia’s premier Children’s hospital.

      On November 19, 2020, the CDC Director Dr. Robert Redfield stated that K-

12 schools should remain open because data shows that schools are among the

“safest places” that kids can be from the pandemic and attempts to close schools are

nothing more than an “emotional response.”

https://www.dailywire.com/news/cdc-director-schools-among-safest-places-kids-

can-be-closing-schools-an-emotional-response-not-backed-by-data

      CDC Director Redfield went on to state “Today, there’s extensive data that

we have—we’ve gathered over the last two to three months—that confirm that K-


                                         3
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 4 of 47




12 schools can operate with face-to-face learning and they can do it safely and they

can do it responsibly…” Id. The extensive data referenced by CDC Director

Redfield further shows that “The infections that we’ve identified in schools when

they’ve been evaluated were not acquired in schools. They were actually acquired in

the community and in the household.” Id.

      Pennsylvania Governor, Thomas Wolf, joined with the Governors of New

York, New Jersey, Delaware, Connecticut, Rhode Island and Massachusetts, to

release a joint public statement, to wit:




      Likewise, a local policy-based think-tank, CHOP PolicyLab—an organization

upon whom the Montgomery County Board of Health explicitly relied—has since

revised its guidance to schools. On November 20, 2020, CHOP PolicyLab noted:

      Community mitigation efforts—principally gathering size limitations,
      restaurant/bar restrictions and enforcement—should precede any

                                            4
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 5 of 47




      alteration to plans for in-school learning, which should be a last resort
      . . . since younger children are less susceptible to symptomatic
      infection, remain in more consistent cohorts, are likely more compliant
      with in-school safety protocols, and do not have the wider network of
      social contacts through sports and other activities that older youth do,
      elementary school and child care could remain in-person.

Children’s Hospital of Philadelphia PolicyLab, COVID-19 Outlook: Finding Safe

Harbor, While Looking Forward, available at https://tinyurl.com/y5w6dkjp.

      These pronouncements are founded on what is by now a scientific consensus

that school attendance during the pandemic is good for, rather than a danger to,

young people, particularly those with special needs. Studies have noted that stay-at-

home conditions

      [T]rigger outburst of temper tantrums, and conflict between parents and
      [special-need] adolescents. Although prior to the pandemic these
      children had been facing difficulties even while attending special
      schools, but in due course they had learnt to develop a schedule to
      adhere to for most of the time of the day. To cater to these challenges,
      it is difficult for parents to handle the challenged children and
      adolescents on their own, as they lack professional expertise and they
      mostly relied on schools and therapists to help them out.

S. Singh et al, Impact of COVID-19 and lockdown on mental health of

children and adolescents: a narrative review with recommendations,

Psychiatry Res. 2020, available at https://tinyurl.com/y4mn8guh.

      Finally, the irrationality of the Board’s Order is made clear by the fact that,

while infection rates have been rising in the Commonwealth for several weeks, the

Plaintiff school and many other similar institutions have successfully developed and


                                         5
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 6 of 47




imposed regimens that have kept infection rates in schools—both for students and

for faculty—at very low levels. Indeed, most schools have maintained single digit

infection rates among student bodies that number in the hundreds. This broad

experience was, for no identifiable reason, completely ignored by the Board when it

entered the Order at issue. Yet this experience demonstrates that the blunderbuss

Order closing all schools was totally unnecessary as well as completely ineffective.

For all of the aforementioned reasons, Plaintiffs implore this Court to issue a

temporary restraining order immediately enjoining Defendants from enforcing its

Order.

II.   FACTS

      The Commonwealth has responded to the COVID pandemic by imposing periodic

closures of schools, as well as closures of other commercial, public and private institutions.

          A. Schools in Montgomery County Prepare for the 2020-2021 School
             Year

      In preparation for the 2020-2021 school year, many schools took extraordinary steps

to prepare to open in-person with special protocols aimed to prevent the spread of COVID

in schools, hired medical staff for the schools and put in place special boards and

committees to respond to questions around COVID, positive cases within the schools and

changes to protocols throughout the school year. At an evidentiary hearing, Plaintiffs will

show that its school, like many others, required face masks for all students and staff,

physical distancing six feet apart, dividing classes into small cohorts that have minimal

                                           6
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 7 of 47




interaction with each other, screening of students, staff, and visitors prior to entering

campus every day, and hand hygiene as well as disinfecting protocols.

      Prior to opening school, Plaintiffs’ school and the schools like it made the

strategic decision to suspend all in-person extra-curricular activities, including sports

teams, for the entire 2020-2021 school year. Many schools also have reworked their

facilities to contribute to success. These institutions have large facilities that allow

for more than six feet of distance between students in classrooms, that allows for

groups of students to maintain their own bathrooms, and that are equipped with

facilities that exceed the recommended ASHRAE standards for quality indoor

ventilation. In addition, some schools also provide hospital grade PPE to any teacher

who requests it, plastic around the teachers’ desks, and provides teachers with

financial support for testing if anyone in their household requires it. Moreover, some

schools also have equipped classrooms with video conferencing equipment that

allows teachers who have to temporarily quarantine at home to teach remotely, while

providing students with a safe and effective atmosphere for learning.

      Many schools have appointed their own contract tracers that are in contact

with the Montgomery Board of Health and have developed relationships with local

area hospitals to schedule same or next day testing for households within the school.

These schools have also subsidized the cost of testing when needed and are exploring




                                           7
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 8 of 47




plans to transition to vendors who can provide PCR testing kits for diagnostic testing

with 48 to 36 hour turn-around results.

      Importantly, these extensive steps have yielded the desired result: the schools

that have implemented such protocols have not experienced any material outbreak

of COVID-19. Indeed, some schools have had no cases at all, others have had single

digits, and many that have had exposures have determined that transmission

occurred out-of-school. These schools also have crafted strict quarantine and

isolation protocols in response to even a singular incident of COVID-19 and have

thus found to have no incidences of in-school transmission.

      Student and parent handbooks from these schools generally provide detailed

logistics around the school day, including busing, arrival and dismissal and rules

around remaining at home in case of symptoms or contact and returning to school

after symptoms, exposure or travel. To date, these schools have followed these rules

and procedures carefully, which has allowed it to successfully prevent COVID

transmission and outbreaks within those schools.

      The Board’s decisions-making process completely ignored both the steps

taken by private schools to achieve these results, and the important results

themselves.




                                          8
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 9 of 47




         B. The Special Meeting of the Montgomery County Board of Health

      On or about Tuesday, November 10, 2020, the Board posted a “special meeting

notice” on its designated portion of the Montgomery County municipal website.

Moreover, a Twitter handle affiliated with the Montgomery County Office of Public Health

posted a tweet stating that: “There will be a Special Montgomery County Board of Health

Meeting held virtually on Thursday, November 12, 2020 at 10am. To get the Zoom link,

please confirm your participation by sending your name, phone number and e-mail address

to Toyca Williams, twilliams@montcopa.org.” Neither the tweet nor the posted notice

identified the nature of the special meeting. Immediately thereafter, the Twitter handle

affiliated with the Montgomery County Office of Public Health posted a tweet stating that:

“Due to the anticipated high volume of people seeking to make public comment, a time

limit of 2 minutes will be strictly enforced per speaker. Submit comments to

publichealth@montcopa.org by 4pm today. These will be reflected in the final adopted

Board Minutes of the meeting.” The agenda for the Board’s special meeting posted on a

different part of the Board’s website, included a line item for “Montgomery County School

Risk Reduction and Mitigation Order” but made no mention of what would be discussed

with any specificity. The only way to access the meeting was to email one person from the

Office to request login information. Many who requested login information did not receive

a response.




                                         9
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 10 of 47




      On or about Thursday, November 12, 2020 at 10:00 a.m., the Board convened

a meeting by Zoom. The meeting was attended by the Board and approximately 500

other attendees, the maximum allowed by Zoom. The precise number of individuals

who sought to attend the meeting is unknown; attendance was capped at 500. Upon

information and belief, many citizens were unable to access the Zoom, and resorted

to logging in to watch the meeting via news sources.

      At the hearing, members of the Board made clear from the outset their position

that schools in Montgomery County were not the primary source of spread. Indeed,

Michel Masters, Division Director, Communicable Disease Control & Prevention,

noted that “social gatherings and sports are the vector of transmission currently” and

that “school setting is a low risk of transmission.” Likewise, Chairman of the Board

Michael Laign specified that the primary increase in cases in Montgomery County

was due to “gatherings.” Following other similar statements by members of the

Board, the meeting was opened for public comment limited to two minutes per

speaker. Around one hundred members of the public requested to comment.

However, only fifty members of the public were permitted to speak; statements came

from local doctors, lawyers, parents, school administrators, and citizens.

Overwhelmingly, the public comment at the hearing evidenced a recognition of the

deep harm caused by the spread of COVID-19 but an overwhelming distaste for a

one-size-fits-all closure of schools. Speakers noted the undeniably negative impact


                                         10
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 11 of 47




the Governor’s School Closure Order had on children, the time, effort, and money

that went into preparing schools to safely reintroduce students to schools, and the

inequality caused to students whose schools cannot afford and/or are unable to

provide virtual education. Speakers also queried the rationality of closing schools

before closing known super-spreader sites like bars and public gyms, particularly

when the Board itself explicitly acknowledged that schools are not the vector of

spread in the county.

      On or around 12:30 p.m., Chairman Laign indicated that the public comment

period was closed, despite the requests by many members of the public to address

the Board and attempting to do so. Chairman Laign declined to deliberate with the

Board regarding its decision to the Proposed Order. Instead, with no deliberation, he

indicated that he would reconvene the meeting later that day or the following day

and in response, attendees expressed their disappointment. Without a set time to

reconvene, the attorney for the Board, Lauren Ashley Hughes, demanded that

Chairman Laign schedule a time for a continuation. Upon information and belief,

the Board then used Zoom’s mute function to silence the public. With agreement of

the Board, Chairman Laign adjourned the meeting until less than 24-hours later, to

noon on Friday, November 13, 2020.

      Upon information and belief, following the meeting, several local physicians

sent a letter to the Board in advance of the Board’s follow-up meeting as medical


                                         11
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 12 of 47




professionals who are parents of students of local schools that had spent countless

hours and substantial resources implementing policies at their school to ensure that

students could return safely. The letter pleaded with the Board to pursue other

mitigation efforts before forcing closure of schools in Montgomery County that have

been diligent and successful in their approach to mitigating the spread of COVID-

19. Indeed, the letter noted that “Governor Wolf and Health Secretary Dr. Levine

have both indicated that the Commonwealth will not close schools again.” No

response was received.

          C. The Board of Health Holds a Follow-up Meeting

      The following day, on Friday, November 13, 2020, the Board reconvened the

meeting via FacebookLive only, with no allowance of any public participation. The

technology the Board chose does not permit public participation. The Board did not

deliberate on the record, but announced its decision to require all schools, public and

private, in Montgomery County to support virtual learning only between November

23, 2020 until December 6, 2020 (“the Order”). It voted, 5-0, on an Order that was

different from that which some members of the public were able to comment on the

previous day, the Proposed Order. No rationale was provided for the Order.

          D. Impact of School Closure on Children

      NAME, the Director the Centers for Disease Control, said at a press conference

yesterday that “CHECK QUOTE school is one of the safest places for kids to be” during


                                          12
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 13 of 47




the pandemic. That is true both physically and emotionally. Depriving children of school

deprives them of that safety.

      Numerous Studies have found that, during the time of the School Closure Order,

children of all ages demonstrated increased irritability and inattention than their school-

going peers as well as disturbed sleep, nightmares, poor appetite, agitation, and separation

related anxiety. Other studies found that home confinement of children and adolescents

was associated with uncertainty and anxiety attributable to disruption in their education,

physical activities and opportunities for socialization, and that the absence of structured

setting of the school for a long duration result in disruption in routine, boredom and lack

of innovative ideas for engaging in various academic and extracurricular activities. Indeed,

research demonstrated that many children have expressed lower levels of affect for not

being able to play outdoors, not meeting friends and not engaging in the in-person school

activities and that these children have become more attention seeking and more dependent

on their parents due to the long term shift in their routine. Finally, some studies have

presumed that children might resist going to school after the lockdown is over that these

children may face difficulty in establishing rapport with their mentors after the schools

reopen. Consequently, these studies conclude, the constraint of movement imposed on

them can have a long term negative effect on their overall psychological well-being.

      Studies have also emphasized the even greater impact that the Stay At Home Order

and School Closure Order has had on children with special needs: “With the closure of


                                         13
           Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 14 of 47




special schools and day care centers these children lack access to resource material, peer

group interactions and opportunities of learning and developing important social and

behavioral skills in due time may lead to regression to the past behavior as they lose anchor

in life, as a result of this their symptoms could relapse.” In turn, these studies note that

“[t]hese conditions also trigger outburst of temper tantrums, and conflict between parents

and adolescents. Although prior to the pandemic, these children had been facing difficulties

even while attending special schools, but in due course they had learnt to develop a

schedule to adhere to for most of the time of the day. To cater to these challenges, it is

difficult for parents to handle the challenged children and adolescents on their own, as they

lack professional expertise and they mostly relied on schools and therapists to help them

out.”

         Schools also provide an essential source of meals and nutrition, health care

including behavioral health supports, physical activity, social interaction, supports

for students with special education needs and disabilities, and other vital resources

for healthy development. Sharfstein JM, Morphew CC. The urgency and challenge

of opening K-12 schools in the fall of 2020, JAMA. 2020;324(2):133-134.

doi:10.1001/jama.2020.10175; Esposito S, Principi N. School closure during the

coronavirus disease 2019 (COVID-19) pandemic: an effective intervention at the

global     level?,      JAMA     Pediatr.    Published   online   May     13,   2020.

doi:10.1001/jamapediatrics.2020.1892.


                                            14
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 15 of 47




      Plaintiffs’ children and all others in the County will, if the Order remains in

force, be completely unable to interact with their peers and their teachers, and will

not receive a proper education or religious instruction. In April of 2020, the

Brookings Institute quantified the very significant long-term impact of lost earnings

on young people and the future global economy of school closures. It emphasizes

that “when children lose out on education, they lose out on future opportunities

including economic benefits, such as additional earnings, with far-reaching

consequences” and concludes that “[f]or whole societies closing down education

today, there will likely be significant consequences tomorrow.” George

Psacharopoulos, Harry Patrinos, Victoria Collis, and Emiliana Vegas, The COVID-

19 cost of school closures, Brookings (April 29, 2020), available at

https://tinyurl.com/y72ks3qa.

             We begin by assuming that every additional year of schooling
             equates to 10 percent in additional future earnings. We then use
             the number of months of education closures to estimate the loss
             in marginal future earnings. For example, if Country X closes its
             schools and universities for four months, the loss in marginal
             future earnings would be 2.5 percent per year over a student’s
             working life. We apply this assumption to the world’s largest
             economy, the United States of America and its 76 million
             students, as our starting point. We model on a 45-year working
             life, a discount rate of 3 percent, and mean annual earnings of
             $53,490.

             This quick estimate suggests lost earnings of $1,337 per year per
             student: a present value loss of earnings of $33,464 (63 percent
             of a year’s salary at current average wage rates). While this may


                                         15
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 16 of 47




            not sound like too much of an individual price for young people
            to pay in the fight against COVID-19, a look at the impact on the
            whole of the country is much more sobering.

            In this model, the cost to the United States in future earnings of
            four months of lost education is $2.5 trillion—12.7 percent of
            annual GDP. And with well over half the country’s states
            deciding to keep schools and universities closed until the fall at
            the earliest, much of this loss may well materialize. Extrapolating
            to the global level, on the basis that the U.S. economy represents
            about one-quarter of global output, these data suggest the world
            could lose as much as $10 trillion over the coming generation as
            a result of school closures today. Id.

      Moreover, although home should be the safest place for a child, sexual,

psychological and physical abuse can occur. Since COVID emerged and lockdowns

have been instituted, rates of domestic violence and partner abuse have increased

globally impacting women and children most often. Bradbury‐Jones C, Isham L. The

pandemic paradox: the consequences of COVID‐19 on domestic violence. J Clin

Nurs. 2020;29(13‐14):2047‐2049. Likewise, school is a place that many students

receive nutritional assistance from the state. School is a place of safety for our

children, and a portion of them will be harmed by being forced to stay at home.


      School closures also affect parents’ ability to work. One analysis estimated

that a 12-week school closure could cost the US $128 billion in lost productivity,

including a 19% reduction in work hours among health care personnel. Lempel H,




                                         16
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 17 of 47




Epstein JM, Hammond RA. Economic cost and health care workforce effects of

school closures in the US. PLoS Curr. 2009;1:RRN1051.

          E. The Order at Issue was Inconsistent with those from Surrounding
             Counties

      Before the Order was issued, schools throughout the Commonwealth were

permitted to reopen provided they met the criteria established by the Pennsylvania

Department of Health, the Pennsylvania Department of Education, and guidance

issued by local municipalities. Some schools throughout the state voluntarily

decided to delay reopening and/or transition to a virtual only or hybrid part-virtual-

part-in-person model. No private schools in the Commonwealth of Pennsylvania

were ordered to suspend in-person classes. Thus, private schools and parents were

free to decide on their own whether they were able to shoulder the responsibility of

maintaining a safe learning environment for its students.

      Before the Order was issued, on November 13, 2020, Bucks County indicated

that “As you have seen this week, PDE and Chop Policy center in Philadelphia, have

recently made the suggestion to move to all virtual learning now that transmission is

labeled   as   ‘substantial.’   The   Bucks    County    Department      of   Health

unconditionally recommends not to change the model of instruct for your

school districts to virtual at this time.” The Bucks County Department of Health

also noted:




                                         17
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 18 of 47




      Since the Order was issued, counties surrounding Montgomery County have

issued their own responses to rising COVID-19 cases in their region. The City of

Philadelphia issued a draconian shut-down to extend through the end of 2020 which

prohibited all indoor dining, limited to 10% occupancy all outdoor dinings, and

closed all school sports, gyms, museums, libraries, colleges, and high schools. But

even after having imposed these very strict limitations, the City of Philadelphia

allowed Pre-K, elementary, and middle schools to remain open. Just like

Philadelphia City, neighboring Bucks County continues to allow in person learning

for elementary age students notwithstanding their implementation of other COVID-

related limitations.

      Likewise, since the Order was issued by the Montgomery County Board of

Health, Governor Tom Wolf has made clear his administration’s distaste for school

closure, noting:



                                        18
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 19 of 47




       Likewise, a local policy-based think-tank, CHOP Policy Lab—an

organization upon whom the Montgomery County Board of Health explicitly

relied—has since revised its guidance to schools. On November 20, 2020, CHOP

PolicyLab noted:

       Community mitigation efforts—principally gathering size limitations,
       restaurant/bar restrictions and enforcement—should precede any
       alteration to plans for in-school learning, which should be a last resort
       . . . since younger children are less susceptible to symptomatic
       infection, remain in more consistent cohorts, are likely more compliant
       with in-school safety protocols, and do not have the wider network of
       social contacts through sports and other activities that older youth do,
       elementary school and child care could remain in-person.

Children’s Hospital of Philadelphia PolicyLab, COVID-19 Outlook: Finding Safe

Harbor, While Looking Forward, available at https://tinyurl.com/y5w6dkjp.

III.   A TEMPORARY RESTRAINING ORDER SHOULD ISSUE AGAINST
       DEFENDANTS

       Plaintiffs satisfy the requirements necessary for injunctive relief because: (1)

Plaintiffs have made a strong showing that they are likely to prevail on the merits of


                                          19
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 20 of 47




its claims against Defendants for declaratory judgment and injunctive relief; (2)

Plaintiffs will suffer irreparable harm if Defendants are permitted to continue to

enforce its unconstitutional Order; (3) the balance of the equities favors entering the

injunction against Defendants; and (4) invalidating the Order is in the public’s

interest. See Kos Pharmaceuticals, Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir.

2004); Vector Sec., Inc. v. Stewart, 88 F. Supp. 2d 395, 399 (E.D. Pa. 2000).

          A. Plaintiffs are likely to succeed on the merits of its claim that
             Defendant’s Order closing school is unconstitutional.

      In considering a preliminary injunction request, a court must consider whether

the movant has shown “a reasonable probability of success on the merits.” Saudi

Basic Indus. Corp. v. Exxon Corp., 364 F.3d 106 (3d Cir. 2004); Merrill Lynch,

Pierce, Fenner, & Smith, Inc. v. Napolitano, 85 F. Supp. 2d 491 (E.D. Pa. 2000). To

demonstrate a reasonable likelihood of prevailing, a movant need not establish an

absolute certainty of success, only a reasonable probability. SK&F Co. v. Premo

Pharmaceutical Laboratories, Inc., 625 F.2d 1055, 1066-67 (3d Cir. 1980). In this

case, Plaintiffs can show far more than a reasonable probability of success against

Defendants.

                1. The School Closure Order Violates Substantive Due
                   Process and Equal Protection.

      The Supreme Court has recognized that the “core of the concept” of

substantive due process is the protection against arbitrary government action. County


                                          20
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 21 of 47




of Sacramento v. Lewis, 523 U.S. 833, 845 (1998) (citing Hurtado v. California, 110

U.S. 516, 527 (1884)). Indeed, “the touchstone of due process is protection of the

individual against arbitrary actions of government . . .” Id. Rational basis review is

a forgiving standard for government acts, but it “is not a toothless one . . .” Mathews

v. Lucas, 427 U.S. 495, 510 (1976). As a general matter, the rational basis test

requires only that the governmental action “bear[ ] a rational relationship to some

legitimate end.” Romer v. Evans, 517 U.S. 620, 631 (1996). Conversely, actions

which are irrational, arbitrary or capricious do not bear a rational relationship to any

end. Cty. Concrete Corp. v. Town of Roxbury, 442 F.3d 159, 169 (3d. Cir. 2006)

(quoting Pace Resources, Inc. v. Shrewsbury Twp., 808 F.2d 1023, 1035 (3d Cir.

1987)) (“Thus, for appellants’ facial substantive due process challenge to the

Ordinance to be successful, they must ‘allege facts that would support a finding of

arbitrary or irrational legislative action by the Township.’”).        Even with this

forgiving standard as its guide, it is clear that the Order violates substantive and

procedural due process and equal protection.

      Our Supreme Court further summarized the scope of rational basis scrutiny in

Motor Vehicle Manufacturers Association v. State Farm Mutual Automobile

Insurance Co. as follows: “The scope of review under the arbitrary and capricious

standard is narrow and a court is not to substitute its judgment for that of the agency.

Nevertheless, the agency must examine the relevant data and articulate a satisfactory


                                          21
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 22 of 47




explanation for its action including a rational connection between the facts found

and the choice made . . .” 463 U.S. 29, 43 (1983).

      Like substantive due process, the Equal Protection Clause forbids state actors

to “deny to any person within its jurisdiction the equal protection of the laws.” U.S.

CONST. 14th Amend. Where a plaintiff in an equal protection claim does not allege

that distinctions were made on the basis of a suspect classification such as race,

nationality, gender or religion, the claim arises under the “class of one” theory.

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000). To prevail on such a

claim, the plaintiff must demonstrate that : (1) Defendants treated him or her

differently than others similarly situated, (2) Defendants did so intentionally, and (3)

there was no rational basis for the difference in treatment. Hill v. Borough of

Kutztown, 455 F.3d 225, 239 (3d. Cir. 2006). As explained above, the rational basis

test is forgiving, but not without limits in its deference. Distinctions cannot be

arbitrary or irrational and pass scrutiny. “The State may not rely on a classification

whose relationship to an asserted goal is so attenuated as to render the distinction

arbitrary or irrational.” City of Cleburne v. Cleburne Living Center, 473 U.S. 432,

446 (1985); see also Heisler v. Thomas Colliery Co., 260 U.S. 245 (1922) (finding

that treating people differently under the law must rest upon some ground of

difference which justifies the classification and has a fair and substantial relationship

to the object of the legislation).


                                           22
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 23 of 47




      During the Board’s meeting on November 12, 2020 at which the Board

discussed the Order at issue, one attendee Michel Masters, MPH, Division Director,

Communicable Disease Control & Prevention introduced the proposed Order and

stated that “[s]ocial gatherings and sports are the vector of transmission, currently”

and that “[s]chool setting is a low risk of transmission” due to preventative measures

in Montgomery County schools. Indeed, the Board acknowledged in its Order that

“[t[]he majority of spread is associated with private social gatherings and

recreational sports.” Yet still, notwithstanding the clear recognition that schools

were not a source of spread of COVID-19 in Montgomery County and

notwithstanding the overwhelming evidence of the damage caused to young students

who are forced to stay home, the Board opted to close only schools, leaving

documented super-spreader sites such as casinos, public gyms, bars, restaurants, and

indoor dining open. The Board did not indicate that any data supported this

conclusion and provided no basis to conclude that there was any rational connection

between the facts found and the choice made.

      Furthermore, the Board did not differentiate between schools based on factors

such as school size, class size, space on campus, COVID prevention protocols and

data related to COVID-19 cases of students or teachers at the schools. As well

documented over the last several months, closing schools and forcing children to

return to virtual learning has tremendous negative impacts on the physical, mental,


                                         23
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 24 of 47




and emotional health of the children and their families. These repercussions could

be long-lasting and could result in significant problems. Yet, still, schools enacted

countless policies and protocols and spent countless hours implementing social

distancing policies within its walls which prevent the spread of COVID-19. Indeed,

these schools have done so successfully. Thus, the Board’s one-size-fits-all Order

is plainly arbitrary and capricious in violation of Plaintiff’s substantive due process

and equal protection rights.

                2. The School Closure Order Violates the Free Exercise
                   Clause.

      During the Board Meeting on November 12, 2020, one attendee Michel

Masters, MPH, Division Director, Communicable Disease Control & Prevention

introduced the proposed Order and stated that “[s]ocial gatherings and sports are the

vector of transmission, currently” and that “[s]chool setting is a low risk of

transmission” due to preventative measures in Montgomery County schools. Indeed,

the Board acknowledged in its Order that “[t[]he majority of spread is associated

with private social gatherings and recreational sports.”

      Yet still, notwithstanding the clear recognition that schools were not a source

of spread of COVID-19 in Montgomery County, the Board opted to close only

schools, leaving documented super-spreader sites such as casinos, libraries, daycare

centers, gyms, bars, restaurants and other non-religious businesses and operations to

remain open and operational on an in-person basis. Defendants Order is not

                                          24
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 25 of 47




supported by any scientific research or data that would further Defendants' stated

interest in preventing the spread of the COVID-19 virus. There is no basis to

conclude that there is a greater correlation between the operation of a school and the

spread of the COVID-19 virus versus the operation of a casino, library, daycare

center, gym, bar, restaurant or other non-religious businesses.

      Further, Defendants' Order does not differentiate between Plaintiffs schools,

the size and nature of their operations, their COVID-19 prevention protocols versus

the same information related to the operation of a casino, library, daycare center,

gym, bar, restaurant or other non-religious businesses. Accepted medical and other

research data clearly demonstrates that closing schools and forcing children to return

to virtual learning has tremendous negative impacts on the physical, mental, and

emotional health of the children and their families. These repercussions could be

long-lasting and could result in significant problems.

      “A law burdening religious conduct that is not both neutral and generally

applicable, however, is subject to strict scrutiny.” Agudath Israel of America v.

Cuomo, __ F.3d __ (2d. Cir. 2020) quoting, Cent. Rabbinical Cong. Of U.S. &

Canada v. N.Y.C. Dep't of Health & Mental Hygiene, 763 F.3d 183, 193 (2d. Cir.

2014), citing Lukumi, 508 U.S. at 531-32, 113 S.Ct. 2217. “A law is not neutral and

generally applicable unless there is ‘neutrality between religion and non-religion.’"

Roberts v. Neace, 958 F.3d 409, 415 (2020), citing, Colo. Christian Univ. v. Weaver,


                                         25
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 26 of 47




534 F.3d 1245, 1260 (10th Cir. 2008). “And a law can reveal a lack of neutrality

by protecting secular activities more than comparable religious ones.” Roberts at

415, citing, Hartmann v. Stone, 68 F.3d 973, 978 (6th Cir, 1995).

Defendants' Order is “not generally applicable if it is substantially underinclusive

such that it regulates religious conduct while failing to regulate secular conduct that

is at least as harmful to the legitimate government interests purportedly justifying

it.” Cent. Rabbinical supra. at 197.

      To justify its treatment of Plaintiffs, Defendants must show that their Order is

“justified by a compelling governmental interest” and “narrowly tailored to advance

that interest.” Church of Lukumi Babalu Aye, Inc. v. Hialeah, 508 U. S. 520, 531–

532 (1993). Defendants' Order does nothing to further the interest of reducing the

spread of the COVID-19 Virus. To the contrary, Defendants' Order violates the

rights of Plaintiffs, who have done an exceptional job of limiting and preventing the

spread of COVID-19 with the schools, while permitting other businesses and

activities continue despite the evidence that those businesses and activities are

responsible for the spread of COVID-19 in Montgomery County. Defendants' Order

is plainly arbitrary and capricious in violation of Plaintiffs' rights under the Free

Exercise Clause of the First Amendment of the United States Constitution.

                3. The School Closure Order Violates Procedural Due
                   Process.




                                          26
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 27 of 47




      The Third Circuit has instructed that “[t]o establish a cause of action for a

violation of procedural due process, a plaintiff [must prove] that a person acting

under color of state law deprived [him or her] of a protected interest [and] that the

state procedure for challenging the deprivation does not satisfy the requirements of

procedural due process.” Midnight Sessions, Ltd. v. City of Philadelphia, 945 F.2d

667, 680 (3d Cir.1991). A property interest protected by the due process clause

results from a “‘legitimate claim of entitlement’ created by an independent source

such as state law.” Id. at 679 (quoting Board of Regents v. Roth, 408 U.S. 564, 577

(1972)). “State law determines what constitutes ‘property’ for due process

purposes.” Seal v. Morgan, 229 F.3d 567, 574 (6th Cir. 2000); see also E.B. v.

Verniero, 119 F.3d 1077, 1105 (3d Cir. 1997) (“Liberty interests that trigger

procedural due process may be created by state law or by the federal constitution

itself.”). If such a property interest is deprived, due process requires notice and a

meaningful opportunity to be heard. Midnight Sessions, 945 F.2d at 680.

Pennsylvania law recognizes that the right to education is a statutory right. See

O'Leary v. Wisecup, 364 A.2d 770 (Pa. Cmwlth. Ct. 1976).

      Furthermore, “[p]rotected interests extend beyond merely freedom from

bodily restraint but also [to] the right of the individual to contract, to engage in any

of the common occupations of life, to acquire useful knowledge, to marry, establish

a home and bring up children, to worship God according to the dictates of his own


                                          27
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 28 of 47




conscience, and generally to enjoy those privileges long recognized . . . as essential

to the orderly pursuit of happiness by free men. In a Constitution for a free people,

there can be no doubt that the meaning of ‘liberty’ must be broad indeed.” Roth, 408

U.S. at 572 (emphasis added).

      Once a protected liberty or property interest has been identified, the focus

shifts to assessing the quality and timing of the process due. The test, first enunciated

in Mathews v. Eldridge, 424 U.S. 319 (1976), requires this Court to balance three

factors: (1) “the private interest that will be affected by the official action;” (2) “the

risk of an erroneous deprivation of such interest through the procedures used, and

the probable value, if any, of additional or substitute procedural safeguards;” and (3)

“the Government's interest, including the function involved and the fiscal and

administrative burdens that the additional or substitute procedural requirement

would entail.” Id. at 334-35; accord E.B., 119 F.3d at 1106-07.

      In this case, Defendants issued the School Closure Order without any

meaningful procedural due process. Defendants failed to provide notice of the time

and date of the hearing giving rise to the Order. Defendants denied entry to countless

citizens by denying them the appropriate Zoom link. Defendants also failed to allow

the public and those impacted by the order the opportunity to be heard, and, in fact,

silenced the public by muting everyone.          Thus, by depriving the children of

Montgomery County the opportunity to attend in-person school instruction, the


                                           28
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 29 of 47




Montgomery County Board of Health deprived them of a statutory right. See

O'Leary v. Wisecup, 364 A.2d 770 (Pa. Cmwlth. Ct. 1976). By doing so without

appropriate notice and a meaningful opportunity to be heard, the Board did not

satisfy the requirements of procedural due process and, in so doing, violated

Plaintiffs’ procedural due process rights. See Midnight Sessions, Ltd. v. City of

Philadelphia, 945 F.2d 667, 680 (3d Cir. 1991).

      “Where fundamental rights or interests are involved, a state regulation

limiting these fundamental rights can be justified only by a compelling state interest

and legislative enactments must be narrowly drawn to express only the legitimate

state interests at stake.” Alexander v. Whitman, 114 F.3d 1392, 1403, (3d Cir.1997),

citing, Board of Regents v. Roth, 408 U.S. 564, 572, 92 S.Ct. 2701, 2707, 33 L.Ed.2d

548 (1972), quoting, Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625, 626–27,

67 L.Ed. 1042 (1923); and, citing, Roe v Wade, 410 U.S. 113, 154, 93 S.Ct. 705,

727, (1973).

      Notwithstanding the clear scientific data and research that schools are not a

source of the spread of COVID-19, Defendants opted to close only schools, leaving

documented super-spreader sites such as casinos, libraries, daycare centers, gyms,

bars, restaurants and other non-religious businesses and operations to remain open

and operational on an in-person basis. Defendants' Order is not supported by any




                                         29
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 30 of 47




scientific research or data that would further Defendants' stated interest in preventing

the spread of the COVID-19 Virus.

      There is no basis to conclude that there is a greater correlation between the

operation of a school and the spread of the COVID-19 virus versus the operation of

a casino, library, daycare center, gym, bar, restaurant or other non-religious

businesses. Further, Defendants' Order does not differentiate between Plaintiffs

schools, the size and nature of their operations, their COVID-19 prevention

protocols versus the same information related to the operation of a casino, library,

daycare center, gym, bar, restaurant or other non-religious businesses.

      As such, Defendants' Order does nothing to further the interest of reducing the

spread of the COVID-19 Virus. To the contrary, Defendants' Order violates the

rights of Plaintiffs, who have done an exceptional job of limiting and preventing the

spread of COVID-19 with the schools, while permitting other businesses and

activities continue despite the evidence that those businesses and activities are

responsible for the spread of COVID-19 in Montgomery County.

                4. The School Closure Order Violates Equal Protection
                   Clause.
      Under the Equal Protection clause, Section I of the Fourteenth Amendment,
“[n]o State shall . . . deny to any person within its jurisdiction the equal protection
of the laws.” U.S.C.A. Const. Amend. XIV, § I; City of Cleburne v. Cleburne Living
Center, 473 U.S. 432 (1985). The purpose of the Equal Protection Clause of the



                                          30
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 31 of 47




Fourteenth Amendment is to secure every person within a state's jurisdiction against
intentional and arbitrary discrimination, whether occasioned by express terms of a
statute or by its improper execution through duly constituted agents. Village of
Willowbrook v. Olech, 528 U.S. 562, 564, 120 S. Ct. 1073 (2000).
      "The Equal Protection Clause 'announces a fundamental principle: the State
must govern impartially,' and 'directs that all persons similarly circumstanced shall be
treated alike.’ Therefore, '[g]eneral rules that apply evenhandedly to all persons within
the jurisdiction unquestionably comply' with the Equal Protection Clause. Only when
a state 'adopts a rule that has a special impact on less than all persons subject to its
jurisdiction' does a question arise as to whether the equal protection clause is violated."
Alexander v. Whitman, 114 F.3d 1392, 1403, (3d Cir.1997), quoting, New York City
Transit Authority v. Beazer, 440 U.S. 568, 587, 99 S.Ct. 1355, 1367, 59 L.Ed.2d 587
(1979); quoting, Plyler v. Doe, 457 U.S. 202, 216, 102 S.Ct. 2382, 2394, 72 L.Ed.2d
786 (1982), quoting, F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415, 40 S.Ct.
560, 561–62, 64 L.Ed. 989 (1920).
      Defendants' Order does nothing to further the interest of reducing the spread
of the COVID-19 Virus. To the contrary, Defendants' Order violates the rights of
Plaintiffs, who have done an exceptional job of limiting and preventing the spread
of COVID-19 with the schools, while permitting other businesses and activities
continue despite the evidence that those businesses and activities are responsible for
the spread of COVID-19 in Montgomery County.


          B. Plaintiffs will suffer irreparable harm if a temporary restraining
             order does not issue.


                                            31
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 32 of 47




      Without an immediate Order enjoining Defendants from enforcing the Order,

Plaintiffs will be irreparably harmed. “An injury is deemed irreparable if it cannot

be adequately compensated by an award of damages.” Greyhound Lines, Inc. v.

Peter Pan Bus Lines, Inc., 845 F. Supp. 295, 300 (E.D. Pa. 1994). The court can

enjoin government action to enforce “an unconstitutional act, violating the Federal

Constitution.” Morales v. TWA, 504 US 374, 381 (1992). Indeed, the enforcement

of an unconstitutional order necessarily leads to a finding of irreparable harm for

purposes of preliminary injunctive relief, as the harm caused by such Order cannot

be recouped by money damages or a delayed injunction.

      Here, the damage caused to students through an extended school closure is

undeniable. Recently, researchers have found that children who were unable to

attend school because of COVID-19 closures were more likely to exhibit symptoms

of clinginess, increased irritability and inattention than their school-going peers, and

that they experienced disturbed sleep, nightmares, poor appetite, agitation, and

separation-related anxiety. See W.Y. Jiao, L.N. Wang, J. Liu, S.F. Fang, F.Y. Jiao,

M. Pettoello-Mantovani, and E. Somekh, Behavioral and emotional disorders in

children during the COVID-19 epidemic. J. PEDIATR., S0022-3476(20)30336-X

(2020), available at https://doi.org/10.1016/j.jpeds.2020.03.013; R.M. Viner, S.J.

Russell, H. Croker, J. Packer, J. Ward, C. Stansfield, O. Mytton, C. Bonell, R. Booy,

School closure and management practices during coronavirus outbreaks including

                                          32
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 33 of 47




COVID-19: A rapid systematic review. LANCET CHILD ADOLESC. HEALTH 4

(5),   397–404,   available    at   https://doi.org/10.1016/S2352-4642(20)30095-X.

Research has also demonstrated that the absence of a structured setting, such as is

provided in school, for a long duration results in reduced capacity for engaging in

various academic and extracurricular activities, as well as in lower levels of affect.

Some studies have predicted that, when a full return to school is initiated, children

who were unable to attend due to COVID-19 distancing may resist going to school

and may face difficulty in establishing rapport with their mentors. Consequently,

these studies conclude, constraints of movement imposed on children—particularly

exclusion from school—can have a long term deleterious effect on overall

psychological well-being. J. Lee, Mental health effects of school closures during

COVID-19. LANCET. CHILD ADOLESC. HEALTH, S2352-4642(20)30109-7,

available at https://doi.org/10.1016/S2352-4642(20) 30109-7; J.J. Liu, Y. Bao, X.

Huang, J. Shi, L. Lu, L., Mental health considerations for children quarantined

because of COVID-19. LANCET. CHILD ADOLESC. HEALTH 4 (5), 347–349,

available at https://doi.org/10.1016/S2352-4642(20)30096-1; Y. Zhai, X. Du,

Mental health care for international Chinese students affected by the COVID-19

outbreak.    LANCET           PSYCHIATRY        7     (4),    e22,    available     at

https://doi.org/10.1016/S2215-0366(20)30089-4. According to the Brookings

Institute, preliminary estimates suggest that students’ learning gains could fall by


                                          33
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 34 of 47




roughly 70% after extended COVID-distancing, resulting in significant reductions

in long-term academic achievement. Jim Soland, Megan Kuhfeld, Beth Tarasawa,

Angela Johnson, Erik Ruzek, and Jing Liu, The Impact of COVID-19 on Student

Achievement and What it may Mean for Educators (May 27, 2020), available at

https://www.brookings.edu/blog/brown-center-chalkboard/2020/05/27/the-impact-

of-covid-19-on-student-achievement-and-what-it-may-mean-for-edu%E2%80%A.

      Early research into the impact of school closures on children also

demonstrates that as the percent of people at home sharply increase, there was a

corresponding 12 percent increase in domestic violence and a marked increase in the

rate of first-time child abuse. Likewise, researchers have also cautioned about other

non-obvious externalities associated with long-term school absences due to COVID-

distancing: malnutrition and an inability to obtain medical care including a possible

COVID vaccine. Results of those studies recommend “an urgent need to quantify

the physical and psychological burdens of prolonged lockdown policies.” Sanga,

Sarath and McCrary, Justin, The Impact of the Coronavirus Lockdown on Domestic

Violence (May 28, 2020), available at https://ssrn.com/abstract=3612491 or

http://dx.doi.org/10.2139/ssrn.3612491. Studies have also highlighted the acute

impact that school closure has had on children with special needs: “With the closure

of special schools and day care centers these children lack access to resource

material, peer group interactions and opportunities of learning and developing


                                         34
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 35 of 47




important social and behavioral skills [which] in due time may lead to regression to

the past behavior as they lose an anchor in life, as a result of this, their symptoms

could relapse.” J. Lee, Mental health effects of school closures during COVID-19,

LANCET. CHILD ADOLESC. HEALTH, S2352-4642(20)30109-7, available at

https://www.thelancet.com/journals/lanchi/article/PIIS2352-4642(20)30109-

7/fulltext. In turn, these studies note that “[t]hese conditions also trigger outburst of

temper tantrums, and conflict between parents and adolescents. Although prior to

the pandemic these children had been facing difficulties even while attending special

schools, but in due course they had learnt to develop a schedule to adhere to for most

of the time of the day. To cater to these challenges, it is difficult for parents to handle

the challenged children and adolescents on their own, as they lack professional

expertise and they mostly relied on schools and therapists to help them out.” S.

Singh et al, Impact of COVID-19 and lockdown on mental health of children and

adolescents: a narrative review with recommendations, Psychiatry Res. 2020,

available at https://pubmed.ncbi.nlm.nih.gov/32882598/.

       Although policies of social distancing and masking have drastically reduced

the spread of COVID-19, scientific research makes clear that younger children are

less susceptible to COVID-19 and less infectious than older ones, that for most

infections of COVID-19 cases reported in children, infection was acquired outside

of school, and that closing schools was substantially less effective at reducing


                                            35
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 36 of 47




community transmission of COVID-19 than other social distancing interventions.

World Health Organization, Slideshow Presentation, What we Know About

COVID-19 Transmission in Schools, available at https://www.who.int/docs/default-

source/coronaviruse/risk-comms-updates/update39-covid-and-

schools.pdf?sfvrsn=320db233_2.       In fact, the World Health Organization has

advised that, in light of the myriad negative impacts of forcing children to remain at

home with or without virtual learning, closure of schools should be considered “only

if there is no other alternative.” Likewise, several major news outlets have reported

several studies indicating no consistent relationship between in-person K-12

schooling and the spread of COVID-19. Id.

      Likewise, on November 19, 2020, the CDC Director Dr. Robert Redfield

stated that K-12 schools should remain open because data shows that schools are

among the “safest places” that kids can be from the pandemic, and attempts to close

schools are nothing more than an “emotional response.” Ryan Saavedra, CDC

Director: Schools Among ‘Safest Places’ Kids Can Be, Closing Schools An

‘Emotional Response’ Not Backed By Data, (Nov 19, 2020), available at

https://tinyurl.com/y4prcdpe.

      Moreover, ““Today, there’s extensive data that we have—we’ve gathered

over the last two to three months—that confirm that K-12 schools can operate with

face-to-face learning and they can do it safely and they can do it responsibly,”


                                         36
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 37 of 47




Redfield said. “The infections that we’ve identified in schools when they’ve been

evaluated were not acquired in schools. They were actually acquired in the

community and in the household.” Id. Indeed, recently, CHOP PolicyLab has issued

guidance that stated that in communities that are experiencing community

transmission,   “Community      mitigation    efforts—principally    gathering    size

limitations, restaurant/bar restrictions and enforcement—should precede any

alteration to plans for in-school learning, which should be a last resort.” Children’s

Hospital of Philadelphia PolicyLab, COVID-19 Outlook: Finding Safe Harbor,

While Looking Forward, available at https://tinyurl.com/y5w6dkjp.

      Specifically with regard to Thanksgiving, the guidance states:

      In the context of accelerating community transmission, remote learning
      until after the upcoming Thanksgiving holiday provides an opportunity
      to stop the spread of infection that includes the whole family, given the
      high positivity rate of children in many areas (particularly those ages
      11-18). Yet, since younger children are less susceptible to symptomatic
      infection, remain in more consistent cohorts, are likely more compliant
      with in-school safety protocols, and do not have the wider network of
      social contacts through sports and other activities that older youth do,
      elementary school and child care could remain in-person. We also
      continue to advise that students with special education needs might be
      prioritized for in-school services in small cohorts, given the greater
      difficulty they may have learning virtually and the services they receive
      during the school day.

Id.




                                         37
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 38 of 47




      On November 19, 2020, Governor Wolf issued a joint statement with

Governors of New Jersey, New York, Delaware, Connecticut, Rhode Island, and

Massachusetts as follows:




      Notwithstanding the research and guidance issued by the CDC and the

Pennsylvania Governor, on November 12, 2020, the Montgomery County Board of

Health ordered all schools in Montgomery County from kindergarten through

twelfth grade, both public and private, including special needs services, to cease in-

school operations and switch to virtual learning from November 23, 2020 until

December 6, 2020. The Board reserved the right to extend this closure order at its

upcoming meeting on December 2, 2020.

      Based upon this research, it is clear that, without an immediate Order

enjoining Defendants from enforcing the Order, Plaintiffs will be irreparably

harmed. That is, Plaintiff and their children may suffer immeasurable impacts on its

mental and emotional health as well as the children’s long-term academic


                                         38
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 39 of 47




performance.     “An injury is deemed irreparable if it cannot be adequately

compensated by an award of damages.” Greyhound Lines, Inc. v. Peter Pan Bus

Lines, Inc., 845 F. Supp. 295, 300 (E.D. Pa. 1994). The court can enjoin government

action to enforce “an unconstitutional act, violating the Federal Constitution.”

Morales v. TWA, 504 US 374, 381 (1992). Thus, Plaintiffs implore this Court to

immediately enjoin enforcement of Defendants’ Order through a temporary

restraining order.

          C. Less harm will result to the Defendants if the temporary
             restraining order is issued than to plaintiffs if the temporary
             restraining order is not issued.

      “[T]he basic purpose behind the task of balancing the hardships to the

respective parties is to ensure that the issuance of an injunction would not harm the

infringer more than a denial would harm the party seeking the injunction.”

Prudential Ins. Co. of America v. Stella, 994 F. Supp. 308, 316-17 (E.D. Pa. 1998)

(citing Opticians Ass'n of America v. Independent Opticians of America, 920 F.2d

187, 196 (3d Cir. 1990)).

      The harm that a temporary restraining order would inflict upon Defendants is

non-existent. Indeed, enjoining the enforcement of the Order at issue would have

absolutely no impact upon Defendants. To the contrary, enjoining the enforcement

of this Order would put Defendants in line with the surrounding counties’ decisions

on school closure (either not to close any schools, not to close k-5, and uniformly


                                         39
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 40 of 47




not to close private schools at all), the CDC guidance (not to shut schools), and the

CHOP PolicyLab’s explicit guidance (not to shut schools).

      Defendants may continue to issue guidance to entities in the County, including

other public and commercial facilities, populated by adults who are much more

likely to become infected with and to transmit COVID-19 such as casinos, retail

stores, bars, restaurants, gyms, extra-curricular sports, and places that hold religious

services including churches and synagogues.

      The impact upon Plaintiffs, however, is exorbitant. Schools provide an

essential source of meals and nutrition, health care including behavioral health

supports, physical activity, social interaction, supports for students with special

education needs and disabilities, and other vital resources for healthy development.

Sharfstein JM, Morphew CC. The urgency and challenge of opening K-12 schools

in the fall of 2020. JAMA. 2020;324(2):133-134. doi:10.1001/jama.2020.10175;

Esposito S, Principi N., School closure during the coronavirus disease 2019

(COVID-19) pandemic: an effective intervention at the global level?, JAMA Pediatr.

Published online May 13, 2020. doi:10.1001/jamapediatrics.2020.1892.

      Plaintiffs would be forced not to interact with their peers and their teachers,

and not to receive a proper education and religious instruction. In April of 2020, the

Brookings Institute published a piece quantifying the long-term impact of lost

earnings on young people and the future global economy of this school closures.


                                          40
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 41 of 47




George Psacharopoulos, Harry Patrinos, Victoria Collis, and Emiliana Vegas, The

COVID-19 cost of school closures, Brookings (April 29, 2020), available at

https://tinyurl.com/y72ks3qa. It emphasizes that “when children lose out on

education, they lose out on future opportunities including economic benefits, such

as additional earnings, with far-reaching consequences” and concludes that “For

whole societies closing down education today, there will likely be significant

consequences tomorrow.”

            We begin by assuming that every additional year of
            schooling equates to 10 percent in additional future
            earnings. We then use the number of months of education
            closures to estimate the loss in marginal future earnings.
            For example, if Country X closes its schools and
            universities for four months, the loss in marginal future
            earnings would be 2.5 percent per year over a student’s
            working life. We apply this assumption to the world’s
            largest economy, the United States of America and its 76
            million students, as our starting point. We model on a 45-
            year working life, a discount rate of 3 percent, and mean
            annual earnings of $53,490.
            This quick estimate suggests lost earnings of $1,337 per
            year per student: a present value loss of earnings of
            $33,464 (63 percent of a year’s salary at current average
            wage rates). While this may not sound like too much of an
            individual price for young people to pay in the fight
            against COVID-19, a look at the impact on the whole of
            the country is much more sobering.
            In this model, the cost to the United States in future
            earnings of four months of lost education is $2.5 trillion—
            12.7 percent of annual GDP. And with well over half the


                                        41
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 42 of 47




            country’s states deciding to keep schools and universities
            closed until the fall at the earliest, much of this loss may
            well materialize. Extrapolating to the global level, on the
            basis that the U.S. economy represents about one-quarter
            of global output, these data suggest the world could lose
            as much as $10 trillion over the coming generation as a
            result of school closures today. Id.

      Moreover, although home should be the safest place for a child, sexual,

psychological and physical abuse can occur. Since COVID emerged and lockdowns

have been instituted, rates of domestic violence and partner abuse have increased

globally impacting women and children most often. Bradbury‐Jones C, Isham L. The

pandemic paradox: the consequences of COVID‐19 on domestic violence. J Clin

Nurs. 2020;29(13‐14):2047‐2049. Likewise, school is a place that many students

receive nutritional assistance from the state. School is a place of safety for our

children, and a portion of them will be harmed by being forced to stay at home.


         This Court must consider the potential extent of a parallel mental health

pandemic. Studies have found that, during the time of the School Closure Order,

children ages three to six were more likely to exhibit symptoms of clinginess and

children of all ages demonstrated increased irritability and inattention than their

school-going peers as well as disturbed sleep, nightmares, poor appetite, agitation,

and separation related anxiety. Other studies found that home confinement of

children and adolescents was associated with uncertainty and anxiety attributable to



                                        42
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 43 of 47




disruption in their education, physical activities and opportunities for socialization,

and that the absence of structured setting of the school for a long duration result in

disruption in routine, boredom and lack of innovative ideas for engaging in various

academic and extracurricular activities. Indeed, research demonstrated that many

children have expressed lower levels of affect for not being able to play outdoors,

not meeting friends and not engaging in the in-person school activities and that these

children have become more clingy, attention seeking and more dependent on their

parents due to the long term shift in their routine. Finally, some studies have

presumed that children might resist going to school after the lockdown is over that

these children may face difficulty in establishing rapport with their mentors after the

schools reopen. Consequently, these studies conclude, the constraint of movement

imposed on them can have a long-term negative effect on their overall psychological

well-being.


      Moreover, the impact of the Order on children with special needs is

particularly grave, and its irrationality that much more inexcusable. Studies have

emphasized the impact that the Stay At Home Order and School Closure Order have

had on children with special needs: “With the closure of special schools and day care

centers these [special needs] children lack access to resource material, peer group

interactions and opportunities of learning and developing important social and

behavioral skills [which] in due time may lead to regression to the past behavior as


                                          43
          Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 44 of 47




they lose an anchor in life, as a result of this, their symptoms could relapse.” J. Lee,

Mental health effects of school closures during COVID-19, LANCET. CHILD

ADOLESC.           HEALTH,            S2352-4642(20)30109-7,            available        at

https://www.thelancet.com/journals/lanchi/article/PIIS2352-4642(20)30109-

7/fulltext. In turn, these studies note that “[t]hese conditions also trigger outburst of

temper tantrums, and conflict between parents and adolescents. Although prior to

the pandemic these children had been facing difficulties even while attending special

schools, but in due course they had learnt to develop a schedule to adhere to for most

of the time of the day. To cater to these challenges, it is difficult for parents to handle

the challenged children and adolescents on their own, as they lack professional

expertise and they mostly relied on schools and therapists to help them out.” S.

Singh et al, Impact of COVID-19 and lockdown on mental health of children and

adolescents: a narrative review with recommendations, Psychiatry Res. 2020,

available at https://pubmed.ncbi.nlm.nih.gov/32882598/.


       School closures also affect parents’ ability to work. One analysis estimated

that a 12-week school closure could cost the US $128 billion in lost productivity,

including a 19% reduction in work hours among health care personnel. Lempel H,

Epstein JM, Hammond RA. Economic cost and health care workforce effects of

school closures in the US. PLoS Curr. 2009;1:RRN1051.




                                            44
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 45 of 47




      Because the issuance of this TRO would put Defendants in the same position

of the neighboring counties, and in agreement with the CHOP PolicyLab and the

CDC, it would not suffer harm. In contrast, students would suffer very real and

immediate harm, in addition to long term harm, if the Order is permitted to issue.

Thus, the balancing of hardships weighs heavily in Plaintiffs’ favor.

          D. The balance of the public interest weighs in favor of Plaintiffs.

      The public interest in this case also weighs in favor of issuance of a temporary

restraining order.    The public interest is greatly served by preventing the

enforcement of an ordinance that directly violates constitutional provisions and does

not remedy any documented problems. See Council of Alternative Political Parties

v. Hooks, 121 F.3d 867, 883-884 (3rd. Cir. 1997) (stating that “[i]n the absence of

legitimate, countervailing concerns, the public interest clearly favors the protection

of constitutional rights.”). Moreover, because the harm in this case involves a

municipality interfering with what are clearly federal powers, the potential harm is

to the entire nation. As the Supreme Court has noted, the “[l]egal imposition of

distinct, unusual and extraordinary burdens and obligations upon aliens . . . bears an

inseparable relationship to the welfare and tranquility of all the states, and not merely

to the welfare and tranquility of one.” Hines, 312 U.S. at 66 (emphasis added).


      Likewise, the public has an interest in its schools, in particular religious

private schools, being able to choose what instruction to provide to its children. All


                                           45
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 46 of 47




of the schools within the County offer virtual instruction to its students, and some

have been offering in-school instruction as well. We do not dispute whether the

County has the authority to issue guidance to schools regarding instruction, but that

guidance must be based on data, not politics. Schools are in the best position to

evaluate whether it should open for in-person instruction, and this decision should

be based open not only the incidence of COVID in its County and Zip Code, but also

its unique student, teacher and parent bodies, COVID prevention protocols,

resources, low PCR positivity rate within our school, the school’s contact tracing

abilities, the school’s communications with the county, and the school’s further

COVID mitigation efforts being undertaken by the school. Put simply, the County

should issue guidance regarding standards for opening for in-person instruction, and

our schools are in the best position to consider the guidance in light of its unique

circumstances.


      If granted, injunctive relief will simply restore the parties to their proper

positions, as they existed before Defendants’ Order. Defendants can continue to

issue guidance to schools and the community, and the public will continue to be able

to choose the path they believe to be in their own best-interest. Plainly, the public

interest weighs in favor of the temporary restraining order.




                                         46
         Case 2:20-cv-05855 Document 1-2 Filed 11/20/20 Page 47 of 47




IV.   CONCLUSION

      For the reasons set forth in the declarations attached hereto and this

memorandum of law in support of Plaintiffs’ Motion for Injunctive Relief and a

Temporary Restraining Order Plaintiffs respectfully request this Court to enter a

preliminary injunction and temporary restraining order to prohibit the enforcement

of an Order issued by the Montgomery County Office of Public Health and the

Montgomery County Board of Health on November 13, 2020, closing all schools in

Montgomery County Pennsylvania from November 23, 2020, until December 6,

2020, unless such time as this Orders’ lawfulness is determined.


                                      Respectfully Submitted,
Dated: November 20, 2020
                                      By:/s/Thomas E. Breth, Esquire
                                      Thomas E. Breth, Esquire
                                      PA I.D. No. 66350

                                      Dillon McCandless King
                                      Coulter & Graham, LLP
                                      128 West Cunningham Street
                                      Butler, PA 16001
                                      (724) 283-2200
                                      tbreth@dmkcg.com

                                      Counsel for Plaintiffs




                                        47
